Rehearing granted, June 1, 2005




                             PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,                 
                 Plaintiff-Appellee,
                 v.                                    No. 03-4848
RONALD COLLINS,
              Defendant-Appellant.
                                          
UNITED STATES OF AMERICA,                 
                 Plaintiff-Appellant,
                 v.                                    No. 03-4895
RONALD COLLINS,
               Defendant-Appellee.
                                          
           Appeals from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                Leonie M. Brinkema, District Judge.
                            (CR-03-180)

                      Argued: September 30, 2004

                        Decided: March 2, 2005

      Before MICHAEL and DUNCAN, Circuit Judges, and
      Roger W. TITUS, United States District Judge for the
           District of Maryland, sitting by designation.



Affirmed in part and vacated and remanded in part by published opin-
ion. Judge Titus wrote the opinion, in which Judge Michael and Judge
Duncan joined.
2                     UNITED STATES v. COLLINS
                             COUNSEL

ARGUED: Matthew Alan Wartel, Alexandria, Virginia, for
Appellant/Cross-appellee. Michael James Elston, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee/Cross-appellant. ON BRIEF: Paul
J. McNulty, United States Attorney, LeDora Knight, Assistant United
States Attorney, Alexandria, Virginia, for Appellee/Cross- appellant.


                             OPINION

TITUS, District Judge:

   Ronald Collins appeals his conviction for unlawfully distributing
fifty (50) or more grams of a mixture containing a detectable amount
of cocaine in violation of 21 U.S.C. § 841(a)(1) and maintaining and
controlling a room or enclosure for the purpose of unlawfully storing,
distributing, and using a controlled substance in violation of 21
U.S.C. § 856(a)(2). Collins also appeals his sentence for the above
convictions. In addition, the Government cross-appeals, arguing that
the district court erroneously sentenced Collins.

   Collins was indicted for his role in a larger drug conspiracy. Some
of the members of that conspiracy testified against Collins at trial,
including his nephew, Lionel Kearse. The thrust of the case for the
defense was an attempt to discredit the various witnesses and infor-
mants who testified for the government. The jury, presumably finding
at least some of the informants credible, found Collins guilty on both
counts.

   In his appeal, Collins raises five issues. First, he argues that the
government attorney engaged in prosecutorial misconduct by making
an improper "vouching" statement during her rebuttal closing argu-
ment. Second, he argues that the Government made a late disclosure
of Brady material. Third, he argues that 21 U.S.C. § 841 is unconsti-
tutional. Fourth, he argues that the district court gave improper jury
instructions. Fifth, he argues that, under Apprendi and Blakely, his
sentence is unconstitutional, as the facts used to sentence him were
                       UNITED STATES v. COLLINS                       3
not determined by a jury beyond a reasonable doubt. Each of his
issues on appeal will be considered and disposed of seriatim.

Improper Argument

   Collins’ first argument on appeal is that the prosecuting attorney
made an improper statement during her rebuttal closing argument,
unconstitutionally tainting the outcome of the case. As this issue
raises a question of law, the appropriate standard of review is de novo.
United States v. Cheek, 94 F.3d 136, 140 (4th Cir. 1996). The alleg-
edly improper statement made by the prosecutor is as follows:

    That [plea] agreement is a contract between them [the coop-
    erators] and the United States, which means that they have
    certain functions, and we have certain functions. Their func-
    tion is to tell the truth. Each witness who got up there said
    that his job or responsibility was to tell the truth.

       The government is always seeking to determine whether
    they are telling the truth, and we do not take lightly the fact
    that we have an agreement with the defendant - with each
    one of those witnesses where they are supposed to tell the
    truth.

J.A. 505-06. As conceded at oral argument, it is not this entire solilo-
quy which is arguably inappropriate. The allegedly improper state-
ment is the first sentence of the second paragraph, where the
prosecutor stated that the "government is always seeking to determine
whether [a cooperator is] telling the truth[.]"

   The question then presented is first, whether this statement consti-
tutes improper vouching for the credibility of a witness and, if so,
whether those "remarks or conduct prejudicially affected [the Defen-
dant’s] substantial rights so as to deprive him of a fair trial." United
States v. Scheetz, 293 F.3d 175, 185 (4th Cir. 2002).

   Collins argues, and the Government agrees, that "[i]t is impermissi-
ble for a prosecutor to indicate her personal belief in the credibility
of Government witnesses or to elicit one witness’ opinion that another
4                      UNITED STATES v. COLLINS
witness has told the truth." United States v. Hayes, 322 F.3d 792, 800
(4th Cir. 2003) (citing United States v. Lewis, 10 F.3d 1086, 1089 (4th
Cir. 1993)); see also Berger v. United States, 295 U.S. 78, 88 (1935).
The disagreement between Collins and the Government arises from
each party’s interpretation of the aforementioned excerpt from the
prosecutor’s rebuttal closing argument. Collins contends that the
statement suggests to the jury that "the Government official was
checking to see whether the witnesses were telling the truth in accor-
dance with their plea agreements." Appellant’s Brief at 19. The Gov-
ernment disputes this interpretation, arguing that the prosecutor was
merely focusing the jury’s attention on the terms of the plea agree-
ment. Appellee’s Brief at 23-24. The district court, during the trial,
agreed with the Government’s interpretation, explaining to the parties
that "[i]t’s fair game for both sides to address [the credibility of the
witnesses]. What [the prosecutor] was doing, I think, was focusing to
raise attention on the plea agreement. . . . And that’s perfectly appro-
priate." J.A. 508.

   As could be expected considering the ubiquitous nature of cooper-
ating witnesses in criminal trials, the issue of a prosecutor referring
to plea agreements at trial has been considered by most circuits. A
Tenth Circuit opinion very effectively delineated what comments are
appropriate and what comments are improper, explaining that

    [p]resenting evidence on a witness’ obligation to testify
    truthfully pursuant to an agreement with the government and
    arguing that this gives the witness a strong motivation to tell
    the truth is not, by itself, improper vouching. . . . Use of the
    ‘truthfulness’ portions of [a plea agreement] becomes
    impermissible vouching only when the prosecutors explic-
    itly or implicitly indicate that they can monitor and accu-
    rately verify the truthfulness of the witness’ testimony.

United States v. Bowie, 892 F.2d 1494, 1498 (10th Cir. 1990) (cita-
tions omitted). Other circuits are in agreement with the Tenth. For
example, the Ninth Circuit cautioned that "[t]he prosecution may not
portray itself as a guarantor of truthfulness." United States v. Roberts,
618 F.2d 530, 537 (9th Cir. 1980). Nor may the Government "give
jurors the impression that the prosecutor is carefully monitoring the
testimony of the cooperating witness to make sure that the latter is not
                      UNITED STATES v. COLLINS                       5
stretching the facts[.]" Id. at 536 (quoting United States v. Arroyo-
Angulo, 580 F.2d 1137, 1150 (2d Cir. 1978) (Friendly, J. concur-
ring)).

   The relevant case from this Circuit is United States v. Henderson,
717 F.2d 135 (4th Cir. 1983) cert. denied 465 U.S. 1009 (1984). After
canvassing the views of other circuits, this Court adhered to the views
of the Seventh Circuit, expressed in United States v. Hedman, 630
F.2d 1184, 1198-99 (7th Cir. 1980) and United States v. Craig, 573
513, 519 (7th Cir. 1978) cert. denied 439 U.S. 820 (1978), and found
no improprieties in "permitting the government to introduce the terms
of [the cooperator’s] plea bargain during the government’s case in
chief." Henderson, 717 F.2d at 138. Henderson, however, is not
directly on point because the statement made in the current contro-
versy was part of the prosecutor’s rebuttal closing argument, rather
than during the Government’s case in chief. The Government argues,
in effect, that there is no distinction between the two methods of
referring to the plea agreements. See Appellee’s Brief at 24. We dis-
agree.

   By its own language, Henderson differentiates the current situation
from the introduction of the terms of a plea agreement on direct or re-
direct examination. In explaining why the Government did not
improperly draw attention to the plea agreement, this Court found rel-
evant the fact that "Henderson ma[de] no claim that the prosecutor
made improper use of the plea bargain promise of truthfulness in clos-
ing argument." Henderson, 717 F.2d at 138. Thus, potentially prejudi-
cial statements made during closing arguments required closer
scrutiny than the eliciting of information about the plea agreement
during the prosecutor’s case in chief.

   This distinction is an important one because the potential for
impermissible vouching is greater during an attorney’s soliloquy to
the jury than during an attorney’s interaction with a witness. In the
former posture the attorney has greater leeway to develop her own
thoughts and convey those concepts to the jury. Therefore, we do not
find Henderson to be directly on point. Rather, applying the rationale
of Bowie, Roberts and Arroyo-Angulo, we find the prosecutor’s argu-
ment in this case, at a stage when there is a heightened concern about
6                      UNITED STATES v. COLLINS
impermissible vouching, either crossed the line, or, at best, was a
close call.

   However, regardless of the side of the line on which this statement
falls, we conclude that it did not "so infect[ ] the trial with unfairness
as to make the resulting conviction a denial of due process." Scheetz,
293 F.3d at 185 (citing United States v. Morsley, 64 F.3d 907, 913
(4th Cir. 1995)). Even if we were to find that the prosecutor’s state-
ment implied that the government could insure the credibility of the
witness, "[s]uch impermissible vouching is not necessarily reversible
error." United States v. Hayes, 322 F.3d 792, 800 (4th Cir. 2003).
Rather, a court makes a reversible error determination on the basis of
four factors: "(1) the degree to which the comments could have mis-
led the jury; (2) whether the comments were isolated or extensive; (3)
the strength of proof of guilt absent the inappropriate comments; and
(4) whether the comments were deliberately made to divert the jury’s
attention." United States v. Sanchez, 118 F.3d 192, 198 (4th Cir.
1997) (citing United States v. Mitchell, 1 F.3d 235, 241 (4th Cir.
1993); United States v. Adam, 70 F.3d 776, 780 (4th Cir. 1995)).

   First, it is unlikely, considering the overall context in which the
statement was made, that the prosecutor’s statement misled the jury.
As this Court found relevant in Henderson, "[t]he trial judge
instructed the jury on the caution necessary in evaluating testimony
given pursuant to a plea bargain." Henderson, 717 F.2d at 138. A
curative instruction, as indicated in Henderson, prevents the mislead-
ing of the jury. An instruction similar to the one given in Henderson
was given to the jury in this case after the allegedly improper state-
ment, thus effectively sanitizing any potential vouching concern. See
Transcript of Closing Argument at 434-39 (The relevant instructions
given to the jury were as follows: "You are the sole judges of the
credibility of each of the witnesses called to testify. . . . [T]here has
been testimony from several government witnesses who plead guilty
after entering into an agreement with the government to testify. . . .
You in turn may accept the testimony of such a witness . . . however,
you should bear in mind that a witness who has entered into such an
agreement has an interest in this case different than any ordinary wit-
ness. . . . [T]he testimony of a witness who has been promised that
the witness will not be prosecuted should be examined by you with
greater care than the testimony of an ordinary witness. You should
                       UNITED STATES v. COLLINS                       7
scrutinize such testimony closely to determine whether or not it is col-
ored in such a way as to place guilt upon the defendant in order to
further the witness’s own interests[.]"). These instructions, coming
immediately following the allegedly improper vouching by the prose-
cutor, clearly eliminated any prejudice to Collins. Thus, the first San-
chez factor must be resolved in favor of the Government.

   The second Sanchez factor strongly militates against a finding of
reversible error. As distilled at oral argument, the problematic state-
ment was actually only one clause of a sentence in the middle of the
rebuttal closing argument. As noted above, not only was the statement
sufficiently sanitized by the district court’s subsequent jury instruc-
tion, it was also an isolated, rather than pervasive or extensive, com-
ment.

   With regard to the third Sanchez factor, Collins asserts that the
Government’s case was centered around the cooperating witnesses
who signed plea agreements. Appellant’s Brief at 21; see also J.A. 81,
347 (listing the witnesses, eight of whom signed plea agreements with
the Government or were promised immunity). Therefore, Collins
argues, this factor weighs in favor of a finding of prosecutorial mis-
conduct because the jury’s verdict was primarily based on a credibil-
ity determination of those witnesses, allegedly buttressed by the
improper statement in the Government’s rebuttal closing argument.
Collins is correct that much of the evidence presented was the testi-
mony of cooperating witnesses. See Appellant’s Brief at 4 ("[T]he
Government relied entirely upon historical information from cooper-
ating witnesses[.]"). The Court also agrees with Collins that if vouch-
ing did occur, then it improperly buttressed the credibility of all
cooperating witnesses. Considering the Government’s reliance on tes-
timony from numerous cooperating witnesses, it is clear that if those
witnesses were not deemed credible by the jury, then the Govern-
ment’s case would have been weaker. Accordingly, this factor, as
Collins contends, does weigh towards a finding of reversible error.

   Finally, the fourth Sanchez factor militates against a finding of
reversible error. Nothing in the record suggests that the comments
were "deliberately made to divert the jury’s attention," and the Defen-
dant does not so contend.
8                      UNITED STATES v. COLLINS
   Considering all the factors enunciated in Sanchez, even accepting
Collins’ argument that the third factor weighs towards a finding of
prosecutorial misconduct, we conclude that it is outweighed by the
other three factors, leading to the conclusion that there was no revers-
ible error.

Late Disclosure of Brady Evidence

   Collins’ next argument for a reversal of the conviction is an alleged
violation of the Brady doctrine. Brady held that "the suppression by
the prosecution of evidence favorable to an accused upon request vio-
lates due process where the evidence is material either to guilt or to
punishment, irrespective of the good faith or bad faith of the prosecu-
tion." Brady v. Maryland, 373 U.S. 83, 87 (1963). The Supreme Court
later "held that the duty to disclose such evidence is applicable even
though there has been no request by the accused[.]" Strickler v.
Greene, 527 U.S. 263, 280 (1999)(citing United States v. Agurs, 427
U.S. 97, 107 (1976)). Collins moved to dismiss the charges against
him, arguing that the Government had disclosed the identities of non-
testifying confidential informants only a few days prior to commence-
ment of the trial, even though he requested this information a month
before the trial. As a result, Collins could locate only two of the six
confidential sources, and he contends that this "falls within the ambit
of Brady." Appellant’s Brief at 23. For two reasons, we cannot agree.

   First, "evidence is ‘material’ under Brady, and the failure to dis-
close it justifies setting aside a conviction, only where there exists a
‘reasonable probability’ that had the evidence been disclosed the
result at trial would have been different." Wood v. Bartholomew, 516
U.S. 1, 5 (1995) (citing Kyles v. Whitley, 514 U.S. 419, 433-34
(1995)). Considering the record, no such reasonable probability exists
in this case. There is nothing to support Collins’ assertion that these
informants would have produced exculpatory information. Indeed,
from a reading of the record, his counsel’s assertions could be inter-
preted to suggest that these informants would not produce evidence
favorable to him. See J.A. at 72-74 (defense counsel proffering that
"these witnesses do not mention Mr. Collins. . . . [T]hese are wit-
nesses that came forward and provided information to the police that
never mentioned my client. They described who was involved in the
conspiracy."). In short, we agree with the district court that "[t]here
                       UNITED STATES v. COLLINS                         9
are probably hundreds of people who could" testify that they pur-
chased drugs from an individual other than Collins. Id. Second, we
agree with the district court that "a motion to dismiss is not the proper
vehicle [for a late Brady disclosure]. At best, a motion to get more
time to talk to these people." Id. at 71. No such motion was made.
Collins’ motion sought dismissal of the charges, and, when his motion
was denied, he did not seek a continuance.

Unconstitutionality of 21 U.S.C. § 841

   Collins argues that, pursuant to Apprendi v. New Jersey, 530 U.S.
466 (2000), the penalty provisions of 21 U.S.C. § 8411 are unconstitu-
tional and, because they cannot be severed from the remainder of the
statute, the entire state is facially invalid. This argument is foreclosed
by United States v. McAllister, 272 F.3d 228 (4th Cir. 2001), where
this Court unambiguously concluded that "Apprendi does not render
§ 841 facially unconstitutional[.]" Id. at 234. "A decision of a panel
of this court becomes the law of the circuit and is binding on other
panels unless it is overruled by a subsequent en banc opinion of this
court or a superseding contrary decision of the Supreme Court."
Etheridge v. Norfolk & W. Ry. Co., 9 F.3d 1087, 1090 (4th Cir. 1993).
Therefore, Collins cannot succeed on his claim that 21 U.S.C. § 841
is unconstitutional.

Jury Charge Regarding Drug Quantity

   During the jury deliberations, the district court instructed the jury
that "[t]he amount of drugs applies to the entire group of conspirators.
In other words, it’s a conspiracy to distribute 50 grams or more of
crack cocaine. That’s what the charge is. So the amount applies to the
conspiracy, to the group." J.A. 533. Collins argues that because the
district court did not require the jury to find that the drug activity of
the conspiracy was reasonably foreseeable to him, the instruction was
  1
   21 U.S.C. § 841(b) prescribes the penalties for manufacturing, distrib-
uting, or dispensing controlled substances; or possessing controlled sub-
stances with the intent to engage in the above activities. This subsection
determines the length of incarceration for a violation by considering both
the type of controlled substance and the weight of the substance.
10                     UNITED STATES v. COLLINS
in violation of Pinkerton. See Pinkerton v. United States, 328 U.S.
640 (1946).

   According to Fourth Circuit case law, "we review the district
court’s decision to omit the ‘reasonably foreseeable’ language from
its Pinkerton instruction for an abuse of discretion." United States v.
Aramony, 88 F.3d 1369, 1380 (4th Cir. 1996). This Circuit, in Ara-
mony and in United States v. Chorman, 910 F.2d 102 (4th Cir. 1990),
found that "a Pinkerton instruction that omitted the ‘reasonably fore-
seeable’ language [was] correct[.]" Aramony, 88 F.3d at 1381. In this
case, however, the district court omitted both the "reasonably foresee-
able" language and instructions directing the jury that they may only
find Collins responsible for the acts of co-conspirators if those acts
occurred during, and in furtherance of, the conspiracy. Therefore, reli-
ance on Chorman and Aramony is misplaced. Nevertheless, this omis-
sion was harmless because a jury could have reasonably concluded
that the evidence adduced at trial was sufficient to hold Collins per-
sonally liable for the distribution of more than 50 grams of crack
cocaine. See J.A. at 160 (direct testimony of Mr. Kearse explaining
Collins’s sales of crack cocaine purchased from New York).

Constitutionality of Sentencing Guidelines

   Collins makes another argument based on Apprendi and, in his sup-
plemental brief, contends that Blakely v. Washington, 124 S. Ct. 2531
(2004) offers further support for his position. Defendant argues that
any factor that increases the Sentencing Guidelines range must be
submitted to a jury and proved beyond a reasonable doubt.

   Subsequent to the oral argument in this case, the Supreme Court
issued a decision in United States v. Booker, No. 04-104, 2005 WL
50108 (U.S. Jan. 12, 2005) which directly implicates Collins’ argu-
ment. In Booker, a majority of the Court determined that the manda-
tory Sentencing Guidelines regime, which allowed a judge to make
findings of fact that could increase a sentence beyond the maximum
amount based on the facts found by a jury at trial, violates the Sixth
Amendment. Booker, No. 04-104, Justice Stevens’ Opinion of the
Court.

  After arriving at this conclusion, the Supreme Court then deter-
mined the appropriate remedy. Rather than engrafting onto the exist-
                       UNITED STATES v. COLLINS                       11
ing system the requirement that all facts that increase an individual’s
sentence be submitted to a jury and proved beyond a reasonable
doubt, the Court held that Congress’ intention would be furthered by
making the Guidelines system advisory. Id. Justice Breyer’s Opinion
for the Court at 3, 5-6.B Because Collins specifically sought to pre-
serve his right to argue the unconstitutionality of his sentence, antici-
pating the Supreme Court’s decision in Booker, we will now consider
the validity of the district court’s sentence in light of this new prece-
dent.

   This Court has already had occasion to consider a direct appeal
raising Booker issues and has now articulated the manner in which
this Circuit will handle the interplay between Justice Stevens’ Opin-
ion on the merits and Justice Breyer’s Opinion on the proper remedy.
In United States v. Hughes, No. 03-4172 (4th Cir. January 24, 2005)
this Court dealt with the issue, now facing all courts of appeal, of the
validity of a sentence issued by a district court under the old sentenc-
ing regime (mandatory use of the Guidelines). As succinctly stated in
Hughes, Justice Breyer’s Opinion for the Court determined that "Con-
gress would have preferred a solution that rendered the guidelines
advisory and restored discretion to courts to impose sentences within
the range prescribed by the statutes of conviction, as long as those
sentences are reasonable." Hughes, slip op. at 6 (citations omitted).
Therefore, "[t]he district courts, while not bound to apply the Guide-
lines, must consult those Guidelines and take them into account when
sentencing . . . [and] [t]he courts of appeals review [those] sentencing
decisions for unreasonableness." Booker, Justice Breyer’s Opinion for
the Court at 21-22.

   This mandate from the Supreme Court presents the courts of appeal
with two options: decide whether a district court’s sentence, under the
old regime, was reasonable, or remand the case and direct the district
court to resentence the Defendant in accordance with Booker. In
Hughes, this Court emphatically chose the second option, holding that
"to leave standing [the] sentence imposed under the mandatory guide-
line regime, we have no doubt, is to place in jeopardy ‘the fairness,
integrity or public reputation of judicial proceedings.’" Hughes, slip
op. at 10 (citing United States v. Hastings, 134 F.3d 235, 239 (4th Cir.
1998)). Hughes further elaborated on the need to remand cases
12                      UNITED STATES v. COLLINS
involving sentences issued pursuant to the mandatory Guidelines,
explaining that

      a sentence has yet to be imposed under a regime in which
      the guidelines are treated as advisory. To leave standing this
      sentence simply because it may happen to fall within the
      range of reasonableness unquestionably impugns the fair-
      ness, integrity, or public reputation of judicial proceedings.
      Indeed, the determination of reasonableness depends not
      only on an evaluation of the actual sentence imposed but
      also the method employed in determining it.

Hughes, slip op. at 10 n.8. Thus, because we "simply d[id] not know
how the district court would have sentenced [the defendant] had it
been operating under the regime established by Booker[,]" id. at 15
n.8, the sentence was vacated and remanded for resentencing. Id. at
17.

   In this case, the Superseding Indictment charged Collins with
knowingly, intentionally, and unlawfully distributing fifty (50) grams
or more of crack cocaine in violation of 21 U.S.C. § 841(a)(1). J.A.
15. The jury entered a verdict of guilty on that charge. J.A. 519, 534-
35. The sentencing provision of § 841 provides that an individual who
is found to be in violation of § 841(a) involving fifty (50) grams or
more of crack cocaine shall be sentenced to a minimum of ten (10)
years and a maximum of life, assuming that no death or serious bodily
injury results from the defendant’s involvement with the controlled
substance. 21 U.S.C. § 841(b). The relevant Sentencing Guideline, for
a violation of 21 U.S.C. § 841(a)(1) involving fifty (50) grams of
crack cocaine, sets forth an Offense Level of 32. United States Sen-
tencing Commission, Guidelines Manual, § 2D1.1(c)(4) (2004).2
Based on an Offense Level of 32, and a Criminal History Category
of I, the Guideline range would be 121-151 months.

  The district court did not, however, apply a Guideline range of
121-151 months. Instead, the district court agreed with the presen-
  2
   The sentencing in this case occurred on October 24, 2003. The 2003
Sentencing Guidelines also set forth an offense level of 32 for a violation
of § 841(a)(1) involving fifty (50) grams of crack cocaine.
                        UNITED STATES v. COLLINS                          13
tence report which calculated the Offense Level as 34. J.A. 573-75.
The presentence report, prepared by an officer in the United States
Probation Office, explained that Collins was being held responsible
for the distribution of 349.9 grams of crack cocaine. J.A. 599. This
finding led Probation to recommend an Offense Level of 34 (a Guide-
line range of 151-188 months), which is what the Guidelines require
for violations of § 841(a) where the Defendant is deemed responsible
for 150 to 500 grams of crack cocaine. The district court, although not
explicitly stated in the record, adopted the presentence report and sen-
tenced Collins to 151 months. J.A. 578-79. Thus, it was the district
court, not the jury, that found Collins to be responsible for 349.9
grams of crack cocaine. Pursuant to Apprendi, Blakely, and now
Booker, Collins argues that this sentence should be set aside because
the district court made a finding of fact that resulted in a longer sen-
tence than the maximum authorized by the facts found by the jury
alone. See Booker, Opinion of Justice Stevens at 20.3

   Following the precedent set in Hughes, Collins is correct. Collins’
sentence, because it was determined by a district court under the pre-
Booker sentencing regime, must be vacated and remanded for sen-
tencing consistent with this opinion.4
  3
     In fact, this case is factually analogous to the situation in Booker. In
both cases, the Defendant was charged with a violation of § 841(a)(1)
and found guilty on this count. Due to findings by the district court, how-
ever, both Booker and Collins received Offense Levels which are
reserved for involvement with at least 500 grams of crack cocaine and
150 grams of crack cocaine respectively. Booker, Opinion of Justice Ste-
vens at 2-3, 10-11 (explaining that the district judge found Booker to
possess an additional 566 grams of crack cocaine, garnering an Offense
Level of 36 and, with a Criminal History Category of VI, changing the
guideline range from 210-262 months to 360 months to life).
   4
     In addition to the various issues appealed by Collins, the Government
cross-appealed the district court’s determination of Collins’ criminal his-
tory category. While the criminal history determination of the district
court is open to question in light of the presumption of regularity, Parke
v. Raley, 506 U.S. 20, 30-31 (1992), and its application in United States
v. Gray, 177 F.3d 86, 90-91 (1st Cir. 1999), we need not reach the issue
because, following Booker and Hughes, the sentence in its entirety is
vacated and remanded.
14   UNITED STATES v. COLLINS
            AFFIRMED IN PART AND VACATED
                   AND REMANDED IN PART